Clearly there was evidence tending to establish negligence on the part of those in charge of the operation of the defendant's car meriting submission to the jury. There was also evidence worthy of the jury's consideration in support of the defendant's contention that the plaintiff's servant in control of the motor-truck failed to exercise due care when he turned across the defendant's tracks with the car approaching. It may be assumed, for the purposes of this case, without so deciding, that this evidence was so conclusive as to compel a finding that he was so negligent. That, however, did not cover the whole field of inquiry for the trier. It still remained to be determined whether this negligence on the part of the plaintiff's driver was such as entitled it to be regarded as a proximate cause of the accident, thereby defeating the plaintiff's right of recovery, or only a remote cause.Nehring v. Connecticut Co., 86 Conn. 109, 117,84 A. 301, 524. The answer to this question involved an inquiry into the conduct of the two parties to the affair subsequent to the time the truck driver guided his machine into a place of danger. If the latter thereafter acted with due care, and no negligent conduct on his part complicated the situation or entered into it as a factor, and reasonably prudent conduct on the part of the motorman, after he became, or in the exercise of due care should have become, aware of the peril to which the truck was exposed, would have prevented the collision, his failure to so conduct himself would amount to supervening negligence on his part which would be regarded as the proximate cause of the accident *Page 24 
which resulted, and relegate the truck driver's prior negligence to the position of remote cause only. If, on the other hand, the truck driver's subsequent conduct failed to measure up to the standard of reasonable prudence, the situation would be different, and similar conduct on the part of the motorman might create one of concurrent negligence, both parties, in that event, being proximate contributors to the result.Nehring v. Connecticut Co., 86 Conn. 109, 120,84 A. 301, 524. Upon these matters the evidence furnished fair questions of fact for the jury to determine under appropriate instructions, and the court could not properly withdraw them from its consideration.
   There is error and a new trial is ordered.
In this opinion the other judges concurred.